Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2019

                                    No. 04-19-00313-CV

                                      Patrick MINOR,
                                          Appellant

                                              v.

                                ST. PHILLIP'S COLLEGE,
                                        Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-03609
                        Honorable Rosie Alvarado, Judge Presiding


                                       ORDER
       Appellant’s brief was due on June 17, 2019. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed the brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court